                               Case 20-01097-mkn     Doc 31    Entered 03/03/21 16:49:26   Page 1 of 20




                        1

                        2   George Haines, Esq.
                            Nevada Bar No. 9411
                        3   Freedom Law Firm
                        4
                            8985 S. Eastern Avenue, Ste. 350
                            Beltway Corporate Center
                        5   Las Vegas, NV 89123
                            Telephone No: (702) 880-5554
                        6   ghaines@freedomlegalteam.com
                            Counsel for Plaintiff
                        7

                        8

                        9                  UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF NEVADA
                       10

                       11
                             In re ALFONSO NIETO                         Bank. Case No. 20-13031-MKN

                                                                         Chapter 13
FREDOM LAW FIRM, LLC




                       12
                                                                    :
                       13    ALFONSO NIETO,                         :
                                                                    :
                       14
                                                  Plaintiffs,       : Adv. Proc. No.: 20-01097-MKN
                       15           v.                              :
                                                                    :
                       16    SANAM LIMITED; FRANKLIN                :
                             CREDIT MANAGEMENT                      :
                       17    CORPORATION; DEUTSCHE BANK :
                       18    NATIONAL TRUST COMPANY, as             : FIRST AMENDED ADVERSARY
                             certificate trustee on behalf of Bosco : COMPLAINT
                       19    Credit II Trust Series 2010-1 AND      :
                             SABLES, LLC;
                       20
                             Defendants.
                       21

                       22         For this Complaint, the Plaintiff, ALFONSO NIETO, by undersigned

                       23   counsel, states as follows:
                                                                  1
                       24
                               Case 20-01097-mkn    Doc 31    Entered 03/03/21 16:49:26    Page 2 of 20




                        1

                        2                  PARTIES, JURISDICTION AND VENUE
                        3         1.    Plaintiff Alfonso Nieto (“Plaintiff” or “Alfonso”) is an individual
                        4
                            and the Debtor in the Chapter 13 Bankruptcy Case filed in the District of
                        5
                            Nevada bearing case number 20-13031. Plaintiff can be served with process
                        6
                            via mail sent to his attorney of record, George Haines, Esq., Freedom Law
                        7

                        8   Firm, LLC, 8985 South Eastern Ave., Suite 350, Las Vegas, NV 89123.

                        9         2.    Alfonso owned a property located at: 6033 Watermelon Street,
                       10   North Las Vegas, NV 89081 (the “Property”).
                       11
                                  3.    Defendant Sanam Limited is a domestic limited liability
FREDOM LAW FIRM, LLC




                       12
                            company that formed on May 21, 2020. Sanam has not named a registered
                       13
                            agent in its filings with Nevada Secretary of State. The alleged address of
                       14

                       15   Sanam Limited (“Sanam”) registered agent is: 2218 Buccaneer Boulevard,

                       16   Henderson, NV 89074.
                       17         4.    However, this alleged address does not exist in Henderson, NV.
                       18
                                  5.    Sanam is allegedly managed by the Sanam Management Trust
                       19
                            (“Sanam Trust”) located at: 2340 Paseo Del Prado, Building D, Suite 305, Las
                       20
                            Vegas, NV 89102.
                       21

                       22         6.    The address for the Sanam Trust is actually the address for The

                       23   Wright Law Group, PC (“Wright Law”).
                                                                  2
                       24
                               Case 20-01097-mkn     Doc 31    Entered 03/03/21 16:49:26   Page 3 of 20




                        1

                        2         7.     Wright Law has claimed it has no knowledge or association with
                        3   the Sanam Trust.
                        4
                                  8.     Bosco Credit II Trust Series 2010-1 (“Bosco”) is a Delaware
                        5
                            statutory trust and was the beneficiary of the second mortgage note on the
                        6
                            Property. Bosco’s registered agent is Deutsche Bank Trust Company of
                        7

                        8   Delaware.

                        9         9.     Deutsche Bank National Trust Company (“Deutsche Bank) is a
                       10   certificate trustee on behalf of Bosco.
                       11
                                  10.    Franklin Credit Management Corporation (Franklin”) is a
FREDOM LAW FIRM, LLC




                       12
                            foreign corporation organized under the laws of New Jersey and is licensed to
                       13
                            do business in Nevada. Franklin was the servicer on the second loan held by
                       14

                       15   Bosco.

                       16         11.    Defendants Bosco, Deutsche Bank and Franklin are foreign
                       17   corporations, partnerships, or other unincorporated associations, and,
                       18
                            therefore, service may be affected pursuant to Fed.R.Bankr.P.7004(b)(3).
                       19
                                  12.    Franklin Credit Management Corporation (Franklin”) is a
                       20
                            foreign corporation organized under the laws of New Jersey and is licensed to
                       21

                       22   do business in Nevada. Franklin was the servicer on the second loan held by

                       23   Bosco.
                                                                      3
                       24
                               Case 20-01097-mkn     Doc 31   Entered 03/03/21 16:49:26   Page 4 of 20




                        1

                        2         13.   Defendants     are    corporations,   partnerships,   or     other
                        3   unincorporated associations, and, therefore, service may be affected pursuant
                        4
                            to Fed.R.Bankr.P.7004(b)(3).
                        5
                                  14.   Bosco may be served by mailing, first class, a copy of the
                        6
                            summons and complaint to: Deutsche Bank Trust Company Delaware at 1011
                        7

                        8   Centre Road, Ste 200, Wilmington, DE 51266 and to the attention of an

                        9   officer, managing general agent, or to any other agent authorized by
                       10   appointment of law.
                       11
                                  15.   Deutsche Bank may be served by mailing, first class, a copy of
FREDOM LAW FIRM, LLC




                       12
                            the summons and complaint to: 300 South Grand Avenue 41st Floor, Los
                       13
                            Angeles, CA 90071 and to the attention of an officer, managing general agent,
                       14

                       15   or to any other agent authorized by appointment of law.

                       16         16.   Franklin may be served by mailing, first class, a copy of the
                       17   summons and complaint to: Corporation Service Company, 112 North Curry
                       18
                            Street, Carson City, NV 89703 and to the attention of an officer, managing
                       19
                            general agent, or to any other agent authorized by appointment of law.
                       20
                                  17.   Sables, LLC (“Sable”s) may be served by mailing, first class, a
                       21

                       22   copy of the summons and complaint to: Shadd A. Wade, 9435 W. Russel

                       23   Road, Suite 120, Las Vegas, NV 89148 and to the attention of an officer,
                                                                  4
                       24
                               Case 20-01097-mkn      Doc 31    Entered 03/03/21 16:49:26     Page 5 of 20




                        1

                        2   managing general agent, or to any other agent authorized by appointment of
                        3   law.
                        4
                                   18.   Sanam may be served by mailing, first class, a copy of the
                        5
                            summons and complaint to: 2218 Buccaneer Boulevard, Henderson, NV
                        6
                            89074 and to the attention of an officer, managing general agent, or to any
                        7

                        8   other agent authorized by appointment of law.

                        9          19.   Sables, LLC (Sables) is a domestic limited liability company.
                       10          20.   Upon information and belief, Sables was the duly appointed
                       11
                            trustee retained by Franklin to conduct the foreclosure sale on the Property.
FREDOM LAW FIRM, LLC




                       12
                                   21.   Non-Party Select Portfolio Servicing, Inc. (“SPS”) services the
                       13
                            first mortgage on the Property.
                       14

                       15          22.   Non-party U.S. Bank National Association, as Trustee for

                       16   MASTR Asset Backed Securities Trust 2006-WMC4, Mortgage Pass-
                       17   Through Certificates, Series 2006-WMC4 (“U.S. Bank) is the current
                       18
                            beneficiary of the first mortgage on the Property.
                       19
                                   23.   SPS filed Claim No. 5 on behalf of U.S. Bank in Alfonso’s
                       20
                            Chapter 13 case on July 10, 2020.
                       21

                       22          24.   This action is a core proceeding pursuant to 28 U.S.C. § 157(b)

                       23   as this is a matter that arises in and is related to the Bankruptcy. This adversary
                                                                    5
                       24
                               Case 20-01097-mkn     Doc 31    Entered 03/03/21 16:49:26    Page 6 of 20




                        1

                        2   case involves, inter alia, “matters concerning the administration of the
                        3   estate,” the “allowance or disallowance of claims against the estate,” and
                        4
                            “other proceedings affecting the liquidation of the assets of the estate.” See,
                        5
                            28 U.S.C. § 157(b)(2)(A), 157(b)(2)(B), and 157(b)(2)(O), respectively.
                        6
                                  25.    This adversary case also involves claims that are otherwise
                        7

                        8   related to a case under Title 11—the Bankruptcy—and this Court has

                        9   jurisdiction of those claims pursuant to 28 U.S.C. § 157(c)(1).
                       10         26.    Plaintiff consents to the entry of a final order in this proceeding
                       11
                            by this Court.
FREDOM LAW FIRM, LLC




                       12
                                  27.    This Court has supplemental jurisdiction to hear any state law
                       13
                            statutory and common law claims that may arise pursuant to 28 U.S.C. § 1367.
                       14

                       15         28.    Venue in this District is proper under 28 U.S.C. §§ 1391(b),

                       16   1408, and 1409. Plaintiff has resided in this District for over One Hundred
                       17   Eighty (180) days preceding the commencement of this action, Plaintiff filed
                       18
                            the Bankruptcy in this District, the Bankruptcy is pending in this District,
                       19
                            Defendants conduct business within this District, and engaged in the conduct
                       20
                            complained of occurred within this District.
                       21

                       22                              RELEVANT FACTS

                       23
                                                                   6
                       24
                               Case 20-01097-mkn       Doc 31   Entered 03/03/21 16:49:26    Page 7 of 20




                        1

                        2         29.      Alfonso purchased the Property in June 2006. He purchased the
                        3   Property by taking out first and second mortgage notes with WMC Mortgage
                        4
                            Corporation.
                        5
                                  30.      On December 8, 2015, MERS filed an assignment transferring
                        6
                            the first note to US Bank. (See copy of Clark County Recorder Site attached
                        7

                        8   hereto as Exhibit “A”).

                        9         31.      On June 5, 2019, an assignment was filed transferring the second
                       10   note to Deutsche Bank. (See Exhibit “A”).
                       11
                                  32.      At the time of the assignment of the second mortgage, Alfonso
FREDOM LAW FIRM, LLC




                       12
                            was behind on his second mortgage payments.
                       13
                                  33.      In 2019, Plaintiff started to have health problems, which started
                       14

                       15   to affect his business and ability to earn income. Plaintiff started falling

                       16   further behind on his first and second mortgages at that time.
                       17
                                  34.      On October 18, 2019, Sables filed a Notice of Breach and Default
                       18
                            and of Election to Sell the Real Property Under Deed of Trust (“Notice of
                       19
                            Default”) with the Clark County Recorder’s Office alleging that there was
                       20

                       21   default regarding the second mortgage note and the amount outstanding on

                       22   the second note was $8,732.58. (See Notice of Default attached hereto as
                       23
                                                                    7
                       24
                               Case 20-01097-mkn     Doc 31   Entered 03/03/21 16:49:26   Page 8 of 20




                        1

                        2   Exhibit “B”).
                        3           35.   The Notice of Default was never posted in a conspicuous place
                        4
                            on the Property or property.
                        5
                                    36.   In addition, the Notice of Default was not mailed or served on
                        6
                            SPS or US Bank.
                        7

                        8           37.   Sables then filed a Notice of Trustee’s Sale with the Clark

                        9   County Recorder’s Office on February 13, 2020, regarding the second
                       10   mortgage note. (See Notice of Trustee Sale attached hereto as Exhibit “C”).
                       11
                                    38.   The Notice of Trustee’s Sale was also never posted in a
FREDOM LAW FIRM, LLC




                       12
                            conspicuous place on the Property or property nor was it served on SPS or US
                       13
                            Bank.
                       14

                       15           39.   Despite COVID-19, and the failures to comply with the
                       16
                            requirements regarding Nevada Trustee’s Sales set for under NRS 107.080, et
                       17
                            seq., Alfonso’s Property was sold on May 21, 2020, to Sanam for $40,000
                       18
                            even though the Notice of Trustee’s Sale listed an estimated sale amount of
                       19
                            $64,036.25.
                       20

                       21           40.   Not coincidentally, Sanam was formed the same day that

                       22   Alfonso’s Property was sold – May 21, 2020.
                       23
                                                                  8
                       24
                               Case 20-01097-mkn     Doc 31   Entered 03/03/21 16:49:26   Page 9 of 20




                        1

                        2           41.   On June 24, 2020, Alfonso filed a Chapter 13 in the District of
                        3   Nevada bearing case number 20-13031. (See ECF No. 1).
                        4
                                    42.   Alfonso listed Sanam and Sanam Trust in his Chapter 13
                        5
                            Bankruptcy Scheduled. (See ECF No. 1).
                        6
                                    43.   However, despite being listed in Alfonso’s Chapter 13
                        7

                        8   Bankruptcy, Sanam served Alfonso with its First Three-Day Notice to Quit

                        9   Following Sale (“First Notice to Quit) dated July 2, 2020. (See copy of Three-
                       10   Day Notice to Quit Following Sale dated July 2, 2020 attached as Exhibit
                       11
                            “D”).
FREDOM LAW FIRM, LLC




                       12
                                    44.   In addition, Sanam disregarded Governor Steve Sisolak’s
                       13
                            Declaration of Emergency Directive 008 (“Directive 008”) issued on March
                       14

                       15   29, 2020. Directive 008 clearly stated: “No lockout, notice to vacate, notice

                       16   to pay or quit, eviction, foreclosure action, or other proceeding involving
                       17   residential or commercial real estate based upon a tenant or mortgagee's
                       18
                            default of any contractual obligations imposed by a rental agreement or
                       19
                            mortgage may be initiated under any provision of Nevada law effective March
                       20
                            29, 2020, at 11:59 p.m., until the state of emergency under the March 12, 2020
                       21

                       22   Declaration of Emergency terminates, expires, or this Directive is rescinded

                       23
                                                                  9
                       24
                                  Case 20-01097-mkn       Doc 31   Entered 03/03/21 16:49:26   Page 10 of 20




                        1

                        2   by order of the Governor.”             (See copy of Governor Steve Sisolak’s
                        3   Declaration of Emergency Directive 008 attached hereto as Exhibit “E”).
                        4
                                      45.      Governor Sisolak did not amend Directive 008 until he issued
                        5
                            Declaration of Emergency Directive 025 (“Directive 025”) on June 25, 2020.
                        6
                            Directive 025 stated that certain summary evictions could be initiated or re-
                        7

                        8   initiated effective July 31, 2020 (emphasis added). (See copy of Governor

                        9   Steve Sisolak’s Declaration of Emergency Directive 025 attached hereto as
                       10   Exhibit “F”).
                       11
                                      46.      Sanam clearly violated Governor’s Sisolak Emergency Directive
FREDOM LAW FIRM, LLC




                       12
                            008 and 025.
                       13
                                      47.      On July 6, 2020, Alfonso’s attorneys1 contacted the Law Office
                       14

                       15   of Andrew Pastwick. At that time, Alfonso’s attorney, George Haines,

                       16   informed Mr. Pastwick that Alfonso had filed a Chapter 13 Bankruptcy.
                       17             48.      On July 20, 2020, George Haines sent Mr. Pastwick an email
                       18
                            again discussing Alfonso’ bankruptcy.
                       19

                       20

                       21

                       22

                       23   1
                                Freedom Law Firm, LLC.
                                                                      10
                       24
                              Case 20-01097-mkn      Doc 31    Entered 03/03/21 16:49:26   Page 11 of 20




                        1

                        2         49.     On July 22, 2020, a Trustee Deed was finally recorded on the
                        3   Property. The Trustee Deed was filed over 3-months after the Trustee Sale
                        4
                            took place.
                        5
                                  50.     On August 10, 2020, Sanam served Alfonso Second Three-Day
                        6
                            Notice to Quit Following Sale (“Second Notice to Quit) dated August 10,
                        7

                        8   2020. (See copy of Three-Day Notice to Quit Following Sale dated August

                        9   10, 2020 attached as Exhibit “G”).
                       10         51.     Sanam has never filed a motion for relief from stay allowing it to
                       11
                            proceed with an eviction against Alfonso and his famly.
FREDOM LAW FIRM, LLC




                       12
                                  52.     Sanam has also never attempted to pay the first mortgage on the
                       13
                            Property. In fact, based upon information and belief, Sanam has never
                       14

                       15   contacted US Bank or SPS regarding the first mortgage note on Alfonso’s

                       16   Property.
                       17         53.     Also, since Sanam has presumably intentionally listed incorrect
                       18
                            addresses with the Nevada Secretary of State, Sanam has no intention of ever
                       19
                            making a payment on the first mortgage note.
                       20
                                  54.     Sanam was formed in violation of NRS 77.310 as it is fake entity
                       21

                       22   that has no named registered agent. In addition, the address of its unnamed

                       23   registered agent is a fake address that does not exist.
                                                                   11
                       24
                                 Case 20-01097-mkn            Doc 31      Entered 03/03/21 16:49:26   Page 12 of 20




                        1

                        2              55.     Sanam lists that its registered agent is located at: 2218 Buccaneer
                        3   Boulevard, Henderson, NV 89074. However, when the Plaintiff attempted to
                        4
                            serve his Adversary Complaint to Sanam at this address, the proof mailing
                        5
                            was returned as unable to deliver or forward. (See Id.).
                        6
                                       56.     Sanam was also formed in violation of NRS 88.161 as this fake
                        7

                        8   entity is allegedly managed by Sanam Management Trust. Pursuant to NRS

                        9   88.161(d), the Sanam Management Trust must list its address in the articles
                       10   of organization.
                       11
                                       57.     Sanam Management Trust claims that it is located at the
FREDOM LAW FIRM, LLC




                       12
                            following address: 2340 Paseo Del Prado, Building D, Suite 305, Las Vegas,
                       13
                            NV 89102. Sanam Management Trust is not located at this address.
                       14

                       15              58.     The Wright Law Group, P.C. is located at this address and John

                       16   Wright, Esq.2 has no knowledge of the Sanam Management Trust.
                       17              59.     When the Plaintiff attempted serve his Adversary Complaint to
                       18
                            Sanam at this address, the proof mailing was returned as unable to deliver or
                       19
                            forward.
                       20

                       21

                       22

                       23   2
                                John Wright is the owner of The Wright Law Group, P.C.
                                                                               12
                       24
                              Case 20-01097-mkn      Doc 31   Entered 03/03/21 16:49:26    Page 13 of 20




                        1

                        2         60.    Sanam has also allegedly has been or still is represented by
                        3   Patrick Driscoll, Esq. and Andrew H. Pastwick, Esq. However, neither Mr.
                        4
                            Driscoll or Mr. Pastwick were given authority to accept service on behalf of
                        5
                            Sanam.
                        6
                                  61.    Sanam is a fake entity, which cannot take title to real or to
                        7

                        8   personal property, acquire rights by contract or otherwise, incur debts or other

                        9   liabilities either in contract or tort, sue or be sued. Sanam cannot legally own
                       10   property because it does not exist. Therefore, the Plaintiff still has legal
                       11
                            ownership of the Property.
FREDOM LAW FIRM, LLC




                       12

                       13

                       14                                   COUNT ONE
                                   VIOLATION OF SECTION 362 TITLE 11 OF THE UNITED
                       15
                                                    STATES CODE
                       16                    (AS TO DEFENDANT SANAM)

                       17         62.    Plaintiff hereby incorporates all allegations contained in
                       18   paragraphs 1 through 61 above as fully stated herein.
                       19
                                  63.    Sanam’s had knowledge of Alfonso’s Chapter 13 Bankruptcy
                       20
                            and still served him with First Notice to Quit on July 2, 2020 and Second
                       21
                            Notice to Quit on August 10, 2020.
                       22

                       23
                                                                  13
                       24
                              Case 20-01097-mkn      Doc 31   Entered 03/03/21 16:49:26    Page 14 of 20




                        1

                        2         64.    Sanam’s actions were willful and done intentionally, knowing
                        3   that Alfonso had filed bankruptcy, and in complete defiance of the Bankruptcy
                        4
                            laws. 11 U.S.C. § 362(a) specifically states as follows:
                        5
                                            Except as provided in subsection (b) of this
                        6
                                            section, a petition filed under §301, §302 or
                        7                   §303 of this title, or an application filed Under
                                            section 5(a) (3) of the Securities Investor
                        8
                                            Protection Act of 1970 (15 U.S.C. §78eee(a)(3),
                        9                   operates as a stay, applicable to all entities, of…
                       10

                       11                   (1) the commencement or continuation,
                                            including the issuance or employment of
FREDOM LAW FIRM, LLC




                       12
                                            process, of a judicial, administrative, or other
                       13                   action or proceeding against the debtor that was
                                            or could have been commenced before the
                       14                   commencement of the case under this title, or to
                                            recover a claim against the debtor that arose
                       15
                                            before the commencement of the case under this
                       16                   title…

                       17
                                            (3) any act to obtain possession of property of
                       18                   the estate or of property from the estate or to
                       19
                                            exercise control over property of the estate.

                       20

                       21         65.    Pursuant to 11 U.S.C. §362(c) “The stay of an act against

                       22   property of the estate under subsection (a) of this section continues until such
                       23
                                                                  14
                       24
                              Case 20-01097-mkn       Doc 31   Entered 03/03/21 16:49:26    Page 15 of 20




                        1

                        2   property is no longer property of the estate” and “the stay of any other act . .
                        3   . continues until the earliest of—(A) the time the case is closed; (B) the time
                        4
                            the case is dismissed; or (C) . . . the time a discharge is granted or denied.”
                        5
                                  66.    Further, 11 U.S.C. § 362(k) provides that "[a]n individual injured
                        6
                            by any willful violation of a stay provided by this section shall recover actual
                        7

                        8   damages, including costs and attorney's fees, and…punitive damages."

                        9                                   COUNT TWO
                       10         INTENTIONAL INTERFERENCE WITH CONTRACTUAL
                                                   RELATIONS
                       11                  (AS TO DEFENDANT - SANAM)
FREDOM LAW FIRM, LLC




                       12
                                  67.    Plaintiff hereby incorporates all allegations contained in
                       13

                       14   paragraphs 1 through 62 above as fully stated herein.

                       15         68.    Sanam knows there is first note on the Property between Plaintiff
                       16   and US Bank.
                       17
                                  69.    Pursuant to NRS 86.231, a limited liability company in Nevada
                       18
                            shall have a registered agent with a valid street address for service of process.
                       19
                                  70.    Sanam left the name of its registered agent blank with Nevada
                       20

                       21   Secretary of State (“NSOS”). (See copy of Sanam entity information attached

                       22   hereto as Exhibit “H”).
                       23
                                                                   15
                       24
                                Case 20-01097-mkn      Doc 31    Entered 03/03/21 16:49:26      Page 16 of 20




                        1

                        2          71.    The address of Sanam’s unknown registered agent filed with the
                        3   NSOS also has an incorrect address. (See Exhibit “H”).
                        4
                                   72.    Sanam has purchased the Property with no intention of paying
                        5
                            on the first note nor has Sanam attempted to assume the first note3.
                        6
                                   73.    Unless Alfonso can recover the Property, US Bank’s only
                        7

                        8   remedy will be to foreclose on Alfonso.

                        9          74.    For its part, Sanam has purposefully made foreclosing on the
                       10   Property very time-consuming and difficult because it has an unknown
                       11
                            registered agent with an incorrect address.
FREDOM LAW FIRM, LLC




                       12
                                   75.    Sanam has also clearly failed to comply with NRS 86.231 and in
                       13
                            doing so has wrongfully interfered with the contractual relationship between
                       14

                       15   Alfonso and US Bank.

                       16

                       17

                       18

                       19

                       20

                       21

                       22
                            3
                             Sanam would likely have to pay an assumption fee of $2,472.00 to assume the first
                       23
                            mortgage note.
                                                                    16
                       24
                              Case 20-01097-mkn      Doc 31   Entered 03/03/21 16:49:26    Page 17 of 20




                        1

                        2                                 COUNT THREE
                        3                 FAILURE TO COMPLY WITH NRS 107.087

                        4                     (AS TO DEFENDANT – FRANKLIN)

                        5         76.    Plaintiff hereby incorporates all allegations contained in

                        6   paragraphs 1 through 71 above as fully stated herein.
                        7         77.    Pursuant to NRS 107.087 section 1(a)(1-2), the power of sale
                        8
                            must not be exercised, however, until:
                        9

                       10           1. In addition to the requirements of NRS 107.080, if the sale of
                                    property is a residential foreclosure, a copy of the notice of default
                       11           and election to sell and the notice of sale must:
                                        (a) Be posted in a conspicuous place on the property not later
FREDOM LAW FIRM, LLC




                       12
                                        than:
                       13                      (1) For a notice of default and election to sell, 100 days
                                               before the date of sale;
                       14                      (2) For a notice of sale, 15 days before the date of sale….
                       15         78.    Neither the Notice of Default nor the Notice of Sale was posted
                       16   in conspicuous plan on Alfonso’s property.
                       17
                                  79.    The Notice of Default and Notice of Sale, therefore, are invalid
                       18
                            and Alfonso is entitled to an Order that the Notice be rescinded and to take
                       19
                            such further action as may be required to clear the title on Alfonso’s Property.
                       20

                       21         80.    It has been necessary for Alfonso to retain the services of

                       22   attorneys to prosecute this action and therefore he is entitled to recover
                       23
                                                                  17
                       24
                              Case 20-01097-mkn      Doc 31    Entered 03/03/21 16:49:26     Page 18 of 20




                        1

                        2   reasonable attorney’s fees and costs incurred in accordance with the law,
                        3   including, without limitation, as special damages.
                        4

                        5
                                                           COUNT FOUR
                                         DECLARATORY JUDGMENT/QUITE TITLE
                        6
                                                 (AS TO DEFENDANT – SANAM)
                        7

                        8         81.    Plaintiff hereby incorporates all allegations contained in

                        9   paragraphs 1 through 76 above as fully stated herein.
                                  82.     Plaintiff alleges that Defendant Sanam is a fictitious entity and
                       10
                            the Trustee Deed Upon Sale granted and conveyed to Sanam regarding the
                       11
                            Property is void.
FREDOM LAW FIRM, LLC




                       12
                                  83.     A cloud now exists to the title to the Property.
                       13
                                  84.    Plaintiff is entitled by equity to seek a determination by this
                       14   Court as to the rights and obligations of the parties regarding the ownership
                       15   of the Property
                       16         85.    Plaintiff is entitled by NRS 40.010 to seek a determination by
                       17   this Court as the rights and obligations of the parties regarding the ownership

                       18   of the Property.
                                  86.     Plaintiff is entitled to a declaratory judgment that quiets title in
                       19
                            the Property and revests title of the Property in Plaintiff’s name.
                       20
                                  87.    Plaintiff is entitled to an award of attorneys’ fees and costs.
                       21

                       22

                       23
                                                                   18
                       24
                              Case 20-01097-mkn   Doc 31   Entered 03/03/21 16:49:26     Page 19 of 20




                        1

                        2                          PRAYER FOR RELIEF
                        3

                        4        WHEREFORE, Alfonso Nieto, through counsel, prays for the entry
                        5
                            of judgment in their favor and against SANAM LIMITED; and FRANKLIN
                        6
                            CREDIT MANAGEMENT CORPORATION as follows:
                        7

                        8          A.   A finding that Sanam violated 11 U.S.C. § 362 in Count One;
                        9          B.   For an award of actual damages and punitive damages against
                       10
                                        Sanam as to Count One;
                       11
                                   C.   A finding that Sanam intentionally interefered with the
FREDOM LAW FIRM, LLC




                       12
                                        contractual relationship between Alfonso and US Bank;
                       13

                       14          D.   For an award of actual damages and punitive and punitive

                       15               damages against Sanam as to Count Two;
                       16          E.   For an award of statutory damages against Franklin in the
                       17
                                        amount of Five Thousand Dollars ($5,000) or treble the
                       18
                                        amount of actual damages, whichever is greater for violating
                       19
                                        NRS 107.080 as alleged in Count Three;
                       20

                       21          F.   A declaratory judgment that quiets title in the Property and

                       22               revests title of the Property in Plaintiff’s name as alleged in
                       23               Count Four;
                                                                19
                       24
                              Case 20-01097-mkn    Doc 31   Entered 03/03/21 16:49:26    Page 20 of 20




                        1

                        2           G.   An injunction enjoining all Defendants from any further
                        3                actions to remove Alfonso from his Property;
                        4
                                    H.   For an award of all attorneys’ fees as to all Counts;
                        5
                                    I.   A request to convert the Order to a final judgment subject to
                        6
                                         execution under FRBP 7069; and
                        7

                        8           J.   Any other legal or equitable relief that the court deems

                        9                appropriate.
                       10

                       11   Dated: March 3, 2021
FREDOM LAW FIRM, LLC




                       12
                                                                 Respectfully submitted,
                       13                                        By:/s/George Haines, Esq.
                                                                 George Haines, Esq.
                       14                                        Nevada Bar No.:9411
                                                                 Freedom Law Firm
                       15
                                                                 8985 South Eastern Ave., Suite 350
                       16                                        Las Vegas, NV 89123
                                                                 Phone: (702) 880-5554
                       17                                        FAX: (702) 385-5518
                                                                 Email: info@freedomlegalteam.com
                       18

                       19

                       20

                       21

                       22

                       23
                                                                20
                       24
